Citation Nr: 0634992	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-07 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disorder, to include irritable colon and/or 
irritable bowel syndrome.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for osteopenia.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased rating for a skin disorder, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for a service-
connected low back disorder, currently evaluated as 20 
percent disabling.

7.  Entitlement to an effective date earlier than November 
27, 2001, for the establishment of service connection for 
post-traumatic stress disorder (PTSD).

8.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975, and from August 1987 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions promulgated in December 2002, July 
2003, and September 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

By the December 2002 rating decision, the RO denied service 
connection for a hip disorder and irritable colon.  The 
decision also established service connection for PTSD, 
effective November 27, 2001.  In addition, the decision 
assigned an increased rating of 20 percent for the veteran's 
service-connected low back disorder, but confirmed and 
continued a noncompensable (zero percent) rating for the 
service-connected skin disorder.

The July 2003 rating decision denied a claim of entitlement 
to a TDIU.

By the December 2003 rating decision, the RO granted an 
increased rating of 10 percent for the veteran's service-
connected skin disorder.

Finally, by the September 2004 rating decision, the RO denied 
service connection for tinnitus, osteopenia, as well as an 
effective date earlier than November 27, 2001, for the 
establishment of service connection for PTSD.

The veteran provided testimony in support of his claims at a 
hearing conducted before personnel at the RO in January 2005, 
and before the undersigned Acting Veterans Law Judge in July 
2006.  Transcripts of both hearings have been associated with 
the veteran's VA claims folder.

The Board notes that at the July 2006 hearing the veteran 
raised the contention that his gastrointestinal problems are 
due to an undiagnosed illness, and that his claim warrants 
consideration of the relevant statutory provisions of 
38 U.S.C.A. § 1117.  However, the issue on appeal is whether 
the veteran is entitled to service connection for a diagnosed 
gastrointestinal disorder as directly related to service.  
For the reasons stated below, the Board concludes that the 
preponderance of the evidence is against that claim.  
Moreover, service connection was denied for a 
gastrointestinal disorder/diarrhea as due to an undiagnosed 
illness by rating decisions promulgated in June 1995 and July 
1997.  Consequently, these decisions are final and can only 
be reopened with the submission of new and material evidence.  
As the veteran's testimony indicates he desires to reopen his 
claim of service connection for a gastrointestinal disorder 
as due to an undiagnosed illness, the matter is referred to 
the RO for appropriate action.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that additional development 
is required with respect to the veteran's tinnitus, skin, 
back, and TDIU claims.  Accordingly, these claims will 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not reflect that the 
veteran currently has a chronic gastrointestinal disorder, to 
include irritable colon and/or irritable bowel syndrome.

2.  The veteran's right hip disorder and osteopenia were 
first diagnosed after the veteran's period of active duty, 
and no competent medical evidence is of record which relates 
either disability to the veteran's period of active duty.

3.  The record reflects that the veteran submitted claims of 
entitlement to service connection for major depression which 
were denied by rating decisions promulgated in June 1995 and 
July 1997.  He was informed of these decisions, including his 
right to appeal, and he did not appeal.  

4.  Following the July 1997 rating decision, the record does 
not reflect the veteran submitted any written communication 
to VA in which he claimed service connection for an acquired 
psychiatric disorder, to include PTSD, prior to November 27, 
2001.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for irritable colon, 
a right hip disorder, nor osteopenia.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).

2.  The criteria for an effective date earlier than November 
27, 2001, for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.159, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with notification letters in January 2002, April 
2002, and August 2002, all of which were clearly prior to the 
December 2002 rating decision.  He was also provided with 
additional notification by correspondence dated in February 
and May 2003, which was prior to the July 2003 rating 
decision, as well as correspondence dated in October 2003 
which was prior to the December 2003 rating decision.  
Finally, he was sent notification in January and June 2004, 
which was prior to the September 2004 rating decision.  Thus, 
preadjudication notice was provided prior to all of the 
rating decisions that are the subject of this appeal.

Taken together, the notification letters noted in the 
preceding paragraph referred to the issues currently on 
appeal, informed the veteran of what was necessary to 
substantiate his claims, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the Board notes that element (1) is not in 
dispute in this case.  Elements (2) and (3) were addressed by 
the letters noted above.  With respect to elements (4) and 
(5), the veteran was sent additional correspondence in April 
and June 2006 which cited to Dingess/Hartman, and included 
information on disability rating(s) and effective date(s) 
which largely tracks the Court's discussion of those issues.  
Accordingly, the Board finds that the veteran has received 
adequate notification of these elements.

The Board further notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in a January 2004 statement, the 
veteran's accredited representative cited to relevant 
statutory and regulatory provisions regarding VA's duties to 
notify and assist.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005); rev'd on other grounds, Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) [VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence was needed to substantiate the claim and that the 
appellant should have provided it]; see also Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file.  Nothing 
indicates that the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
As noted in the Introduction, he provided testimony at 
hearings conducted in January 2005 and July 2006.  The record 
also reflects that he was accorded multiple VA medical 
examinations during the pendency of this case.  However, for 
the reasons detailed in the REMAND portion of this decision, 
the Board concludes that additional examinations are 
necessary regarding the tinnitus, low back, and skin disorder 
claims.  No such additional development is required for the 
remaining issues on appeal.  Consequently, for these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Initially, the Board observes that the veteran's service 
medical records contain no findings indicative of a right hip 
disorder, osteopenia, and/or a gastrointestinal disorder 
while on active duty.  Further, his genitourinary (GU) system 
and lower extremities were consistently evaluated as normal 
on service examinations, to include the last examination 
conducted in June 1994.  He also indicated on a July 1994 
Report of Medical History that he had not experienced swollen 
or painful joints, or a bone, joint, or other deformity.  
However, he did indicate that he had experienced cramps in 
his legs, as well as frequent indigestion.  In addition, he 
checked the "don't know" box regarding whether he had 
experienced stomach, liver, or intestinal trouble.  

The Board also notes that the record reflects that the 
veteran engaged in combat during his active service, as 
demonstrated by the fact he received the Combat Action 
Ribbon.  The provisions of 38 U.S.C.A. § 1154(b) provides 
that in the case of any veteran who engaged in combat with 
the enemy in active military service during a period of war, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  However, 
in the instant case the veteran has not indicated that his 
claimed gastrointestinal disorder and/or right hip disorder, 
to include osteopenia, were incurred as a result of 
disease(s) and/or injury(ies) that occurred while he was 
actually engaged in combat with the enemy.  Consequently, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in the adjudication of these claims.


A.  Gastrointestinal Disorder

Analysis.  The veteran essentially contends that he has been 
experiencing gastrointestinal problems, including nausea, 
ever since his period of active duty.  He also maintains that 
he has been prescribed medications for his gastrointestinal 
problems.

As noted above, the veteran's service medical records do not 
contain findings indicative of a gastrointestinal disorder, 
and his GU system was found to be normal on his last service 
examination in June 1994.  The Board acknowledges that he 
indicated he had experienced frequent indigestion on the 
subsequent July 1994 Report of Medical History.  Further, at 
an April 1995 VA general medical examination he reported a 
history of diarrhea for the past year-and-a-half.  
Nevertheless, even though the examination did diagnose 
diarrhea, it was stated that no cause was found.  

Similarly, the veteran complained on an October 2003 VA 
intestines examination of gastrointestinal problems since the 
early 1990s, and that he was diagnosed with irritable bowel 
syndrome in 2001.  However, no specific condition appears to 
have been diagnosed on this examination.  Moreover, the most 
recent VA general medical examination conducted in December 
2005 stated that there was no objective confirmation for the 
veteran's gastrointestinal disorder, although the problem 
lists states irritable bowel syndrome.  Similarly, his 
treatment records note complaints of gastrointestinal 
problems, but do not indicate that he was actually diagnosed 
with irritable colon, nor irritable bowel syndrome, nor any 
other chronic gastrointestinal disorder by a competent 
medical professional.

The veteran's complaints of gastrointestinal problems, in the 
absence of a medical diagnosis of some chronic disorder, 
cannot serve as a basis to substantiate a claim of 
entitlement to service connection.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999) [a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted].  As such, the 
Board must conclude that the competent medical evidence does 
not reflect that he has a current diagnosis of irritable 
colon nor any other chronic gastrointestinal disability 
subject to service connection.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

Even if the Board were to find that the veteran's complaints 
of gastrointestinal problems were sufficient to constitute a 
current disability, service connection would still be denied 
due to the lack of any competent medical opinion relating 
these complaints to active service.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).  Although the veteran 
reports that his gastrointestinal problems began during 
active service, the Board has already determined that his 
contentions do not constitute competent medical evidence.  
Further, the service medical records themselves do not 
indicate any evidence of a chronic gastrointestinal disorder.  
Consequently, there is simply no relevant complaint, clinical 
finding, or laboratory finding for a clinician to link the 
claimed disability to the veteran's military service.  Under 
these circumstances, any opinion on whether a disability is 
linked to service, would obviously be speculative.  


In view of the foregoing, the Board concludes that additional 
development is not warranted in this case, and that the 
preponderance of the evidence is against the claim of service 
connection for a chronic gastrointestinal disorder.




B.  Right Hip and Osteopenia

Analysis.  The veteran has essentially contended, to include 
at his hearing, that as his osteopenia of the right hip was 
noted shortly after his separation from service it must have 
developed therein even if it was not specifically diagnosed 
while he was on active duty.  He maintains that his doctor 
informed him that the condition took a few years to show up 
on medical testing.  

As already mentioned, the veteran's service medical records 
contain no findings indicative of a right hip disorder, to 
include osteopenia.  The Board acknowledges that the evidence 
does reflect he currently has these claimed disabilities.  
For example, the April 1995 VA general medical examination 
noted, in pertinent part, that radiologic examination of the 
right hip was negative for except for the presence of 
osteopenia, and diagnoses following examination included 
diffuse osteopenia.  A subsequent October 2003 VA spine 
examination diagnosed chronic right hip pain with no X-ray 
evidence of degenerative joint disease or hip pathology.  
Moreover, treatment records include findings of both 
osteoporosis and osteopenia.  

Despite the foregoing, no competent medical evidence is of 
record which relates these findings to active service.  The 
Board acknowledges the veteran's contention that his 
physician purportedly informed him that his osteopenia took 
several years to show up on medical testing.  However, the 
Court has held that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, this 
testimony is not entitled to probative value in the instant 
case.  

The Board further notes that while there was competent 
medical evidence of osteopenia on the April 1995 VA 
examination, less than one year after his separation from 
service, this condition is not one of the chronic 
disabilities subject to service connection on a presumptive 
basis when diagnosed within the first post-service year.  See 
38 C.F.R. § 3.309(a).  Moreover, as with the gastrointestinal 
disorder claim, the service medical records contain no 
relevant complaint, clinical finding, or laboratory finding 
for a clinician to link the claimed disability to the 
veteran's military service.  Consequently, any opinion on 
whether a disability is linked to service, would obviously be 
speculative.  As noted above, an award of service connection 
cannot be based on resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (1999); see also 
Beausoleil, supra; Perman, supra; Obert, supra; Stegman, 
supra.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for a right hip disorder, to include osteopenia.  


II.  Effective Date

Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims. A formal claim is one that has been filed in 
the form prescribed by the Secretary. 38 C.F.R. § 3.151.  Any 
communication or action, indicating an intent to apply for 
one or more benefits, under the laws administered by VA, from 
a claimant may be considered an informal claim. Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree. Since the veteran's 
appeal flows from his original claim of service connection, 
the provisions of 38 C.F.R. § 3.157 are not for application 
in the instant case.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. § 
3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."


Analysis.  The record reflects that the veteran was treated 
for psychiatric problems during active service, as 
documented, in part, by records dated in July 1993 and April 
1994.  However, his complaints were attributed to histrionic 
and narcissistic personality traits.  A subsequent April 1995 
VA mental disorders examination concluded that the veteran 
had no psychiatric diagnosis.  Thereafter, service connection 
was denied for major depression with impaired memory by 
rating decisions promulgated in June 1995 and July 1997.  The 
veteran was informed of these decisions, including his right 
to appeal, and he did not appeal.  

Initially, the Board observes that while the veteran 
submitted a VA Form 21-526 (Application for Compensation or 
Pension) in which he claimed entitlement to service 
connection for chronic depression, he did not specifically 
indicate he was seeking service connection for PTSD at that 
time.  Further, there is no indication that he submitted any 
other written communication which indicated he was seeking 
service connection for PTSD prior to the current effective 
date of November 27, 2001.  As such, it appears that he did 
not submit a specific claim of service connection for PTSD 
prior to that date, and is not entitled to an effective date 
earlier than that date of claim.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

Even if the Board were to accept the veteran's prior claim(s) 
of service connection for depression as being the equivalent 
of claim for PTSD, the claim was denied by the June 1995 and 
July 1997 rating decisions which he did not appeal.  
Consequently, these decisions are final, and the award of 
service connection cannot be earlier than the date of the 
claim to reopen.  In this case, there is no written 
communication following the July 1997 rating decision in 
which the veteran claimed entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, prior 
to November 27, 2001.  

The Board notes that the veteran has contended, to include at 
his July 2006 hearing, that his prior claim(s) of service 
connection for major depression were not adequately 
developed, to include the fact that his combat status was not 
taken into consideration and that the April 1995 VA mental 
disorders examination was inadequate.  As such, it appears he 
is contending that the prior denials of service connection 
for an acquired psychiatric disorder were the product of 
clear and unmistakable error (CUE), and that he is entitled 
to an earlier effective date on that basis.  A decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.105(a).  

However, to assert a valid claim of CUE, the claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated; he must, with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  The mere assertion of CUE is not 
sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 
Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 
Vet. App. 162 (1994).  

In this case, the veteran's contentions that his prior claims 
were not adequately developed would constitute, at most, a 
violation of the duty to assist.  The Court has held that 
such a violation does not constitute CUE.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).  His other contentions reflect no 
more than a disagreement with how the facts were evaluated, 
which the Court has held is inadequate to raise the claim of 
CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
Consequently, the Board finds that the veteran has not raised 
a valid claim of CUE, and he is not entitled to an earlier 
effective date on that basis.

There being no other evidence to support the veteran's claim 
of entitlement to an effective date earlier than November 27, 
2001, for the establishment of service connection for PTSD, 
the claim must be denied.




ORDER

Entitlement to service connection for a chronic 
gastrointestinal disorder, to include irritable colon and/or 
irritable bowel syndrome, is denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for osteopenia is denied.

Entitlement to an effective date earlier than November 27, 
2001, for the establishment of service connection for PTSD is 
denied.


REMAND

Regarding the tinnitus claim, the veteran has contended, to 
include at his July 2006 hearing, that it is due noise 
exposure he experienced as a result of his duties as a 
radioman while on active duty.

The Board notes that there were no findings of tinnitus in 
the service medical records.  He did complain of tinnitus on 
an April 1995 VA audiological examination.  Further, a 
subsequent September 2005 VA audiological examiner noted that 
while she was unable to determine the actual etiology of the 
tinnitus, she opined that because the April 1995 examination 
noted tinnitus and was completed less than a year following 
discharge it was as likely as not that it began while on 
active duty.  However, in an October 2005 addendum the 
examiner stated that she could not form an opinion on 
etiology of the veteran's tinnitus without resorting to mere 
speculation based on the evidence available.

Based on the foregoing, the Board finds that it is unclear 
from the medical evidence whether the veteran's tinnitus is 
in fact causally related to his period of active duty.  This 
is particularly true given the fact that the aforementioned 
opinions did not address the veteran's in-service noise 
exposure from the duties of his military occupational 
specialty (MOS).  Moreover, as noted above, the record 
indicates he engaged in combat during his active service, and 
it appears logical that he would have had additional noise 
exposure therein.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board 
concludes that a new examination is required to ascertain the 
etiology of the veteran's tinnitus.

Turning to the veteran's low back and skin disorder claims, 
the Board notes that the veteran was accorded multiple VA 
medical examinations which evaluated these disorders.  
Specifically, he underwent VA examinations of the spine and 
skin in September 2002, as well as a VA skin examination in 
October 2003, a VA spine examination in November 2003, and a 
VA general medical examination in December 2005.  Although 
the December 2005 VA examination included diagnoses of skin 
tags noted on the neck and early degenerative changes of the 
lumbar spine, it does not appear it contained objective 
medical findings that are sufficient for VA rating purposes.  
For example, the examination did not include any range of 
motion findings regarding the low back.  In addition, it did 
not include any findings as to the percentage the entire body 
and/or exposed surface area(s) affected by the service-
connected disability.  These are crucial elements in 
evaluating disabilities of the back and skin under the 
current schedular criteria.  See 38 C.F.R. Part 4.  Moreover, 
at his July 2006 hearing, the veteran indicated that his 
service-connected skin disorder has increased in severity in 
that he reported it covered 50 percent of his entire body.  

In view of the foregoing, the Board concludes that 
contemporaneous VA examinations are needed in order to make 
an informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability due to the service-connected low back and 
skin disorders.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also VAOPGCPREC 11-95 (April 7, 1995).  

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Inasmuch as the resolution of the veteran's tinnitus, low 
back, and skin disorder claims have an impact on his TDIU 
claim, the Board finds that these issues are inextricably 
intertwined.  As such, a decision on the TDIU claim must be 
deferred until after the additional development on these 
claims has been completed.

For the reasons stated above, this case is REMANDED to the 
AMC for the following:

1.  The AMC should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
tinnitus, low back, and skin disorder 
since December 2005.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the nature and etiology of 
his tinnitus.  The claims folder should 
be made available to the examiner for 
review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is as likely as not that the 
veteran's tinnitus is causally related to 
active service, to include his account of 
noise exposure therein.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  The veteran should also be afforded 
new examinations to evaluate the current 
nature and severity of his service-
connected low back and skin disorders.  
The claims folder should be made 
available to the examiners for review 
before the examinations.

With respect to the low back examination, 
it is imperative that the examiner 
comment on the functional limitations 
caused by pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of 
motion.

In regard to the skin examination, the 
examiner should state what percentage of 
the entire body and affected area(s) are 
affected by the service-connected 
disability.

4.  Thereafter, the AMC should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in December 2005, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


